Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 10, the closest prior art appears to be Osamura et al (US 20150091483 A1) which teaches similar steps of controlling the speed (noting torque =                        
                            
                                
                                    P
                                    o
                                    w
                                    e
                                    r
                                
                                
                                    S
                                    p
                                    e
                                    e
                                    d
                                
                            
                        
                    ) via “motor control device” (Abstract) with a rotation speed estimation unit 12 (see figure 8 and paragraph 67) using d-axis current command, q-axis current command (paragraph 60 “From the d-axis command current value i.sub.d* and the q-axis command current value i.sub.q”).
However Osamura does not disclose “additional value, wherein the additional value is an actual shunt angle of the electric machine or a temperature of the electric machine; subtracting the estimated output torque from a commanded output torque to thereby derive an adjusted commanded torque value or torque error; calculating, using the adjusted commanded torque value or torque error, a delta d-axis current command and a delta q-axis current command; adjusting a d-axis current command and a q-axis current command of the electric machine, via the controller, using the delta d-axis current command and the delta q-axis current command, respectively; and providing the d-axis current command and the q-axis current command to the torque estimation block as closed-loop feedback control terms.” These limitations are not found in the other references cited.
The limitations “additional value, wherein the additional value is an actual shunt angle of the electric machine or a temperature of the electric machine; subtracting the estimated output torque from a commanded output torque to thereby derive an adjusted commanded torque value or torque .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832